

117 HR 880 IH: Firearm Safety Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 880IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Ms. Kelly of Illinois (for herself, Ms. Norton, Ms. Moore of Wisconsin, and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Consumer Product Safety Act to remove the exclusion of pistols, revolvers, and other firearms from the definition of consumer product in order to permit the issuance of safety standards for such articles by the Consumer Product Safety Commission.1.Short titleThis Act may be cited as the Firearm Safety Act of 2021.2.Removal of exclusion of firearms from the definition of consumer productSection 3(a)(5) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)) is amended by striking subparagraph (E) and redesignating subparagraphs (F) through (I) as subparagraphs (E) through (H), respectively.